UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 29, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-4850 COMPUTER SCIENCES CORPORATION (Exact name of registrant as specified in its charter) Nevada 95-2043126 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 2100 East Grand Avenue El Segundo, California 90245 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (310) 615-0311 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[]No[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer [X]Accelerated filer []Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b of the Exchange Act).Yes[]No[X] 163,638,116 shares of Common Stock, $1.00 par value, were outstanding onDecember 28, 2007. COMPUTER SCIENCES CORPORATION TABLE OF CONTENTS TO FORM 10-Q Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Consolidated Condensed Statements of Income,Three Months Ended June 29, 2007 and June 30, 2006, as restated 1 Consolidated Condensed Balance Sheets,June 29, 2007 and March 30, 2007 2 Consolidated Condensed Statements of Cash FlowsThree Months Ended June 29, 2007 and June 30, 2006, as restated 3 Notes to Consolidated Condensed Financial Statements 4 Item 2. Management's Discussion and Analysis ofFinancial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 43 Item 4. Controls and Procedures 43 PART II. OTHER INFORMATION Item 1. Legal Proceedings 45 Item 1A. Risk Factors 48 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 4. Submission of Matters to a Vote of Security Holders 49 Item 6. Exhibits 50 i PART I, ITEM 1.FINANCIAL STATEMENTS COMPUTER SCIENCES CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF INCOME (unaudited) Three Months Ended (In millions except per-share amounts) June 29, 2007 June 30, 2006 As Restated (1) Revenues $ 3,837.9 $ 3,561.1 Costs of services (excludes depreciation and amortization) 3,098.1 2,879.3 Selling, general and administrative 240.6 227.6 Depreciation and amortization 279.0 260.9 Interest expense 29.2 47.9 Interest income (9.5 ) (26.0 ) Special items 49.0 196.9 Other (income) expense (18.2 ) (4.4 ) Total costs and expenses 3,668.2 3,582.2 Income (loss) before taxes 169.7 (21.1 ) Taxes on income 61.6 38.8 Net income (loss) $ 108.1 $ (59.9 ) Earnings (loss) per share: Basic $ 0.62 $ (0.32 ) Diluted* $ 0.61 $ (0.32 ) * Amounts may not add as a result of rounding. (1) See Note 1, “Basis of Presentation”, in Notes to Consolidated Condensed Financial Statements. See accompanying notes 1 COMPUTER SCIENCES CORPORATION CONSOLIDATED CONDENSED BALANCE SHEETS (unaudited) (In millions except shares) June 29, 2007 Mar. 30, 2007 ASSETS Cash and cash equivalents $ 1,829.4 $ 1,050.1 Receivables 4,393.9 4,187.4 Prepaid expenses and other current assets 1,536.8 1,464.0 Total current assets 7,760.1 6,701.5 Property and equipment, net 2,547.5 2,539.1 Outsourcing contract costs, net 1,008.6 1,029.5 Software, net 510.2 513.3 Goodwill 2,516.6 2,500.1 Other assets 426.4 456.7 Total assets $ 14,769.4 $ 13,740.2 LIABILITIES Short-term debt and current maturities of long-term debt $ 383.8 $ 93.7 Accounts payable 626.2 855.7 Accrued payroll and related costs 803.5 732.5 Other accrued expenses 1,481.7 2,014.1 Deferred revenue 892.7 1,025.5 Income taxes payable and deferred income taxes 308.3 934.6 Total current liabilities 4,496.2 5,656.1 Long-term debt, net 2,496.7 1,412.2 Income tax liabilities and deferred income taxes 1,092.7 Other long-term liabilities 1,081.3 1,131.9 STOCKHOLDERS' EQUITY Common stock, par value $1.00 per share; authorized750,000,000 shares; issued 182,336,879 (2008) and181,105,129 (2007) 182.3 181.1 Additional paid-in capital 1,947.7 1,876.3 Earnings retained for use in business 4,075.8 4,140.9 Accumulated other comprehensive income (loss) (244.9 ) (304.3 ) 5,960.9 5,894.0 Less common stock in treasury, at cost, 7,865,509 shares(2008) and 7,787,140 shares (2007) (358.4 ) (354.0 ) Total stockholders' equity 5,602.5 5,540.0 Total liabilities and stockholders' equity $ 14,769.4 $ 13,740.2 See accompanying notes 2 COMPUTER SCIENCES CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended (In millions) June 29, 2007 June 30, 2006 As Restated (1) Cash flows from operating activities: Net income (loss) $ 108.1 $ (59.9 ) Adjustments to reconcile net income (loss) to netcash used in operating activities: Depreciation and amortization and other non-cash charges 303.6 290.8 Gain on disposition, net of taxes (2.5 ) (12.2 ) Changes in assets and liabilities, net of effects of acquisitions: Increase in assets (308.1 ) (352.5 ) Decrease in liabilities (506.8 ) (78.6 ) Net cash used in operating activities (405.7 ) (212.4 ) Investing activities: Purchases of property and equipment (190.0 ) (199.4 ) Outsourcing contracts (35.8 ) (17.0 ) Software (33.4 ) (36.7 ) Other investing cash flows 15.5 165.8 Net cash used in investing activities (243.7 ) (87.3 ) Financing activities: Borrowings under lines of credit 56.2 123.8 Repayment on lines of credit (63.1 ) (130.2 ) Principal payments on long-term debt (11.4 ) (8.1 ) Proceeds from debt issuance 1,391.3 Proceeds from stock option and other common stock transactions 45.0 32.1 Repurchase of common stock (4.4 ) Excess tax benefit from stock-based compensation 5.0 1.7 Other financing cash flows .2 (4.3 ) Net cash provided by financing activities 1,418.8 15.0 Effect of exchange rate changes on cash and cash equivalents 9.9 2.0 Net increase (decrease) in cash and cash equivalents 779.3 (282.7 ) Cash and cash equivalents at beginning of year 1,050.1 1,290.7 Cash and cash equivalents at end of period $ 1,829.4 $ 1,008.0 (1) See Note 1, “Basis of Presentation”, in Notes to Consolidated Condensed Financial Statements. See accompanying notes. 3 COMPUTER SCIENCES CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (unaudited) (Dollars in millions except per-share amounts) Note 1 –Basis of Presentation Computer Sciences Corporation (CSC or the Company) has prepared the unaudited consolidated condensed financial statements included herein pursuant to the rules and regulations of the Securities and Exchange Commission (SEC).Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles for the United States have been condensed or omitted pursuant to such rules and regulations.It is recommended that these condensed financial statements be read in conjunction with the financial statements and the notes thereto included in the Company's Annual Report on Form 10-K/A for the fiscal year ended March 30, 2007.In the opinion of the Company, the unaudited consolidated condensed financial statements included herein reflect all adjustments necessary to present fairly the financial position, the results of operations and the cash flows for such interim periods.The results of operations for such interim periods are not necessarily indicative of the results for the full year. Restatement of Unaudited Consolidated Condensed Financial Statements The Company has restated the accompanying consolidated condensed statements of income and cash flows for the three months ended June 30, 2006.The restatement relates to 1) the completion of the Company’s investigation of its stock option granting practices, 2) the correction of errors relating to the accounting for income taxes, 3) the recognition of revenue for the sale of licenses for a software product, 4) the correction of errors related to the accounting for foreign currency translation on certain intracompany balances and 5) the correction of miscellaneous immaterial errors and the reclass of foreign currency gains and losses and gains and losses on the disposal of certain assets to other income.These adjustments increased the reported loss before taxes by $3.9 and increased the net loss by $4.6 for the three months ended June 30, 2006. Revenue Recognition The Company determined that it did not correctly apply the provisions of Statement of Position 97-2, “Software Revenue Recognition” with respect to the sale of licenses for a software product.As a result, the Company overstated revenue, unbilled receivables, and understated deferred revenue related to this product in fiscal years prior to 2005 and understated revenue for subsequent periods.The Company has restated the accompanying consolidated condensed financial statements for the quarter ended June 30, 2006 to record additional revenue and the related tax effects. Foreign Currency The Company identified errors in accounting for the effect of foreign currency exchange rate movements on intracompany balances.These errors include improperly recording foreign currency gains and losses in the cumulative translation adjustment account.These foreign currency gains and losses were primarily from long-term intracompany notes and should have been recorded in income.As a result of the foreign currency gains the Company released a portion of the valuation allowance against certain net operating losses which offset the income tax effect of the foreign currency gains.The Company has restated the accompanying consolidated condensed financial statements for the quarter ended June 30, 2006 to record foreign currency gains and losses on intracompany balances. 4 COMPUTER SCIENCES CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (unaudited) (Dollars in millions except per-share amounts) Note 1 – Basis of Presentation (continued) Income Taxes The Company identified errors related to the accounting for income taxes in prior periods.The errors affecting income tax expense for the first quarter of fiscal 2007 were related to the accounting for U.S.income tax liabilities related to foreign operations and the reporting of certain general and administrative costs in the Company’s U.S.federal tax return as well as a number of immaterial miscellaneous errors.The Company also identified a number of other errors related to income taxes which did not affect income tax expense for the period but did result in the accrual of interest and penalties which had not been previously recorded for first quarter offiscal 2007.As a result, the Company has restated the accompanying consolidated condensed financial statements for the quarter ended June 30, 2006 to record additional penalties, interest and income tax expense. Other The Company has reclassified immaterial gains and losses from the disposition of immaterial businesses, the disposition of non-operating assets and investment securities, as well as foreign currency gains and losses, from revenue and cost of services to other income. Stock Options In July 2006, the Company established a special committee, comprised of the two most recently elected independent directors (the Special Committee), to manage and supervise an investigation into the Company’s stock option grant practices between March 1, 1996 and July 31, 2006 (the Relevant Period).Together with its independent counsel and forensic accountants, the Special Committee conducted an extensive review of stock option grants made by the Company during the Relevant Period, which covered 13,564 grants. The results of the investigation are fully described in the Company’s Form 10-K/A for the year ended March 30, 2007.As a result of errors identified by the investigation, the Company has restated the accompanying consolidated condensed financial statements for the three months ended June 30, 2006 to reduce non-cash stock-based compensation expense and record the related income tax effects. 5 COMPUTER SCIENCES CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (unaudited) (Dollars in millions except per-share amounts) Note 1 – Basis of Presentation (continued) Summary of Adjustments to the Consolidated Condensed Financial Statements The following tables present the effects of the restatement adjustments on the Company’s previously reported consolidated condensed statement of income for the three months ended June 30, 2006: Three Months Ended June 30, 2006 Adjustments As Reported Revenue Recognition Stock Options Income Tax Foreign Currency Other As Restated Revenues $ 3,556.2 $ 4.9 $ 3,561.1 Costs of services (excludes depreciation and amortization) 2,883.3 $ (0.2 ) $ (3.8 ) 2,879.3 Selling, general and administrative 227.6 227.6 Depreciation and amortization 260.9 260.9 Interest expense 30.7 $ 17.2 47.9 Interest income (26.0 ) (26.0 ) Special items 196.9 196.9 Other income $ (8.2 ) 3.8 (4.4 ) Total costs and expenses 3,573.4 (0 .2 ) 17.2 (8.2 ) 3,582.2 (Loss) income before taxes (17.2 ) 4.9 0.2 (17.2 ) 8.2 (21.1 ) Taxes on income 38.1 1.9 0.1 (4.6 ) 3.3 38.8 Net (loss) income $ (55.3 ) $ 3.0 $ 0.1 $ (12.6 ) 4.9 $ (59.9 ) Earnings per share: Basic $ (0.29 ) $ 0.02 $ (0.07 ) $ 0.03 $ (0.32 ) Diluted* $ (0.29 ) $ 0.02 $ (0.07 ) $ 0.03 $ (0.32 ) * Amounts may not add due to rounding. 6 COMPUTER SCIENCES CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (unaudited) (Dollars in millions except per-share amounts) Note 1 – Basis of Presentation (continued) Adjustments to the consolidated condensed statement of cash flow for the quarter ended June 30, 2006: Three Months Ended June 30, 2006 As Reported Adjustments As Restated Cash flows from operating activities: Net loss $ (55.3 ) $ (4.6 ) $ (59.9 ) Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortizationand other non-cash charges 299.1 (8.3 ) 290.8 Gain on dispositions, net of tax (12.2 ) (12.2 ) Changes in assets and liabilities, net of effects of acquisitions and dispositions: Increase in assets (347.0 ) (5.5 ) (352.5 ) Decrease in liabilities (97.0 ) 18.4 (78.6 ) Net cash used in operating activities $ (212.4 ) $ (212.4 ) Note 2 – Earnings per Share Basic and diluted earnings per share are calculated as follows: Three Months Ended June 29, 2007 June 30, 2006 As Restated (1) Net income (loss) $ 108.1 $ (59.9 ) Common share information: Average common shares outstanding for basic EPS 173.876 187.536 Dilutive effect of stock options 3.569 Shares for diluted EPS 177.445 187.536 Basic EPS $ 0.62 $ (0.32 ) Diluted EPS* $ 0.61 $ (0.32 ) * Amounts may not add up due to rounding. (1) See Note 1, “Basis of Presentation”, in Notes to Consolidated Condensed Financial Statements. The computation of diluted EPS did not include stock options which were antidilutive, as their exercise price was greater than the average market price of the common stock of CSC during the current period presented.The number of such options was 4,980,977 for the three months ended June 29, 2007.As a result of the net loss for the three months ended June 30, 2006, 4,109,208 of common stock equivalents were antidilutive and were not included in the computation of dilutive EPS for that period. 7 COMPUTER SCIENCES CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (unaudited) (Dollars in millions except per-share amounts) Note 3 – Income Taxes The Company adopted the provisions of FASB Interpretation No. 48 (FIN 48), "Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No. 109," effective March 31, 2007.FIN 48 prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.Benefits from tax positions should be recognized in the financial statements only when it is more likely than not that the tax position will be sustained upon examination by the appropriate taxing authority that would have full knowledge of all relevant information.A tax position that meets the more-likely-than-not recognition threshold is measured at the largest amount of benefit that is greater than fifty percent likely of being realized upon ultimate settlement.Tax positions that previously failed to meet the more-likely-than-not recognition threshold should be recognized in the first subsequent financial reporting period in which that threshold is met.Previously recognized tax positions that no longer meet the more-likely-than-not recognition threshold should be derecognized in the first subsequent financial reporting period in which that threshold is no longer met.FIN 48 also provides guidance on the accounting for and disclosure of liabilities for uncertain tax positions, interest and penalties. As a result of the implementation of FIN 48, the Company adjusted the estimated value of its uncertain tax positions by recognizing additional liabilities totaling $173.3 as a reduction to earnings retained for use in business and $1.5 as an adjustment to additional paid-in-capital.Upon the adoption of FIN 48, the estimated value of the Company’s uncertain tax positions is a liability of $1,416 resulting from unrecognized net tax benefits including interest and penalties of $371 and net of $126 of related tax carryforwards.Of the $1,416 liability for uncertain tax positions, $346 is recorded in income taxes payable and deferred income taxes, and approximately $1,070 is recorded in income tax liabilities and deferred income taxes in the consolidated condensed balance sheet.If the Company’s positions are sustained by the taxing authority in favor of the Company, approximately $401 (excluding interest and penalties) of uncertain tax position liabilities would favorably impact the Company’s effective tax rate. Prior to the adoption of FIN 48, the Company’s policy was to classify penalties as an operating expense, and interest on tax underpayments as interest expense in arriving at pretax income. Upon adoption of FIN 48, the Company elected to change its accounting policy and classify interest expense on underpayments and uncertain tax positions and the related penalties in the income tax provision.As of the date of adoption of FIN 48 the Company had accrued $213 of interest and $158 of penalties related to income tax matters.The Company accrued an additional $22.8 of interest ($14.1 net of tax) in the first quarter of fiscal 2008 increasing its income tax provision and the liability for uncertain tax positions.During the three months ended June 29, 2007 the Company reduced income tax expense and the liability for uncertain tax positions by $30.7 ($21.1 net of tax) for the reversal of accrued penalties and interest as a result of filing applications for changes in accounting method with the Internal Revenue Service (IRS), which precludes the IRS from making assessments related to the associated unrecognized tax benefits. Tax Examination Status During the next 12 months, it is reasonably possible the Company’s unrecognized tax benefits may change as a result of the following: 8 COMPUTER SCIENCES CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (unaudited) (Dollars in millions except per-share amounts) Note 3 – Income Taxes (continued) · The Company is engaged in settlement discussions with the IRS with respect to the examination of fiscal years 1995 through 1999 and expects to reach a settlement within the next twelve months.The nature of the significant items subject to examination includes bad debt deductions, property transactions and research credits. · The Company’s U.S. federal income tax returns for fiscal years 2000 and beyond remain subject to examination by the IRS. The IRS commenced an examination of fiscal years 2000 through 2004 federal income tax returns beginning in fiscal year 2007, and the Company expects to reach a settlement by December 31, 2008.Accordingly, the Company has agreed to extend the statute of limitations for these tax years through December 31, 2008.The nature of the significant items subject to examination include accounting methods, depreciation and amortization, research credits, and international tax issues. · In the first quarter of fiscal 2009 the Company may file applications for changes in accounting methods with the IRS associated with certain unrecognized tax benefits, which could result in a reduction of the associated liabilities. The Company’s significant foreign income tax returns are subject to examination for various years beginning in fiscal year 2001.The Company is currently under exam in Canada, UK, and Germany. Conclusion of the above matters could include settlements for different amounts than the Company has accrued as uncertain tax benefits.If a position for which the Company concluded was more likely than not and was subsequently not upheld, then the Company would need to accrue and ultimately pay an additional amount.Conversely, the Company could settle positions with the tax authorities for amounts lower than have been accrued or extinguish a position through payment.The Company believes the outcomes which are reasonably possible within the next 12 months range from no change to a reduction of the liability for unrecognized tax benefits of approximately $520, before the impact of penalties and interest. Note 4 – Debt The Company issued approximately $1,400 of commercial paper during the period from June 19, 2007 through June 28, 2007 to finance the acquisition of Covansys Corporation.The outstanding commercial paper was classified as long-term as the Company intends and has the ability to refinance the commercial paper long-term utilizing the long-term credit agreement described below.The weighted average interest rate on the commercial paper was 5.4% for the quarter ended June 29, 2007. On June 25, 2007, the Company entered into a credit agreement for $1,000 with Bank of America, N.A., Barclays Bank PLC, and Merrill Lynch Capital Corporation.The line of credit will be used by the Company as a commercial paper backup for the Covansys acquisition financing.On July 12, 2007, the Company entered into a credit agreement for a $1,500 commercial paper backup which replaced the existing $1,000 line of credit entered into on August 23, 2006.See Note 19, Subsequent Events. 9 COMPUTER SCIENCES CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (unaudited) (Dollars in millions except per-share amounts) Note 5 – Stock Incentive Plans The Company has various stock incentive plans which are more fully described in Note 14 of the Company’s 2007 Annual Report filed on Form 10-K/A.The Company recognized $23.0 ($14.0 net of tax) and $16.0 ($10.2 net of tax) of stock-based compensation expense for the three months ended June 29, 2007 and June 30, 2006, respectively.Of those amounts, $3.3 and $4.0 were charged to costs of services and $9.3 and $12.0 were charged to selling, general and administrative expense.Also, for the first quarter of fiscal 2007 $10.4 was charged to special items.The charge to special items of $10.4 ($6.3 net of tax) relates to accelerated expense associated with the Company’s former CEO whose retirement was effective July 30, 2007.See Note 13 Special Items. The Company uses the Black-Scholes-Merton model in determining the fair value of options granted.The weighted average grant date fair values of stock options granted during the three months ended June 29, 2007 and June 30, 2006 were $17.84 and $16.70 per share, respectively.In calculating the compensation expense for its stock incentive plans, the Company used the following weighted average assumptions: Three Months Ended June 29, 2007 June 30, 2006 Risk-free interest rate 4.73% 4.84% Expected volatility 31% 28% Expected lives 4.14 years 4.10 years Employee Incentive Plans The Company has three stock incentive plans which authorize the issuance of stock options, restricted stock and other stock-based incentives to employees upon terms approved by the Compensation Committee of the Board of Directors.The Company issues authorized but previously unissued shares upon the exercise of stock options, the granting of restricted stock and the redemption of restricted stock units (RSUs).The Company’s standard vesting schedule for stock options and stock awards (restricted stock and RSUs) is one third on each of the first three anniversaries of the grant date, except for certain stock awards where one third of the shares vest on each of the third, fourth and fifth anniversaries of the grant date.Stock options are generally granted for a term of ten years.At June 29, 2007, 1,051,601 shares of CSC common stock were available for the grant of future stock options, stock awards or other stock-based incentives to employees. 10 COMPUTER SCIENCES CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (unaudited) (Dollars in millions except per-share amounts) Note 5 – Stock Incentive Plans (continued) Stock Options Information concerning stock options granted under stock incentive plans is as follows: Three Months Ended June 29, 2007 Number of Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Life Aggregate Intrinsic Value Outstanding at March 30, 2007 17,060,082 $ 45.23 5.86 $ 140.2 Granted 3,007,500 55.34 Exercised (1,136,592 ) 39.60 Canceled/Forfeited (135,565 ) 50.43 Expired (24,741 ) 53.00 Outstanding at June 29, 2007 18,770,684 47.11 6.37 $ 227.6 Vested and expected to vest in the future at June 29, 2007 18,356,412 46.95 6.28 $ 225.5 Exercisable at June 29, 2007 12,837,891 44.15 5.03 $ 194.2 The total intrinsic value of options exercised during the three months ended June 29, 2007 and June 30, 2006 was $19.1 and $15.2, respectively.The total intrinsic value of stock options is based on the difference between the fair market value of our common stock at March 31, 2007 or June 29, 2007 (for options outstanding at these dates), or date of exercise, less the applicable exercise price. The cash received from stock options exercised during the three months ended June 29, 2007 and June 30, 2006 was $45.0 and $32.1, respectively.During the three months ended June 29, 2007 and June 30, 2006 the Company realized income tax benefits of $11.5 and $5.7, respectively, and an excess tax benefit of $5.0 and $1.7, respectively, related to the exercise of these stock options. As of June 29, 2007, there was $80.8 of total unrecognized compensation expense related to unvested stock options, net of expected forfeitures.The cost is expected to be recognized over a weighted-average period of 2.51 years. Stock Awards Stock awards consist of restricted stock and restricted stock units (“RSUs”).Restricted stock awards consist of shares of common stock of the Company issued at a price of $0.Upon issuance to an employee, shares of restricted stock become outstanding, receive dividends and have voting rights. The shares are subject to forfeiture and to restrictions which limit the sale or transfer during the restriction period.The restrictions on shares of CSC restricted stock normally lapse on the first, second, and third anniversaries of the date of issuance for awards issued in lieu of cash bonuses and on the third, fourth, and fifth anniversaries for all others. 11 COMPUTER SCIENCES CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (unaudited) (Dollars in millions except per-share amounts) Note 5 – Stock Incentive Plans (continued) The restrictions on RSUs vest on the first, second and third anniversaries of the date of issuance for those issued in lieu of cash bonuses and on the third, fourth, and fifth anniversaries for all others.Upon the vesting date, the RSUs are automatically redeemed for shares of CSC common stock and dividend equivalents. Information concerning stock awards granted under stock incentive plans is as follows: Three Months Ended June 29, 2007 Number of Shares Weighted Average Fair Value Outstanding at March 30, 2007 1,143,017 $ 48.30 Granted 180,647 $ 55.23 Released/Redeemed (249,903 ) $ 46.61 Forfeited/Canceled Outstanding at June 29, 2007 1,073,761 $ 49.86 As of June 29, 2007, there was $31.3 of total unrecognized compensation expense related to unvested restricted stock awards and restricted stock units.The cost is expected to be recognized over a weighted-average period of 3.33 years. Nonemployee Director Incentives The Company has two stock incentive plans which authorize the issuance of stock options, restricted stock and other stock-based incentives to nonemployee directors upon terms approved by the Company’s Board of Directors.At June 29, 2007, 90,400 shares of CSC common stock remained available for the grant to nonemployee directors of future RSUs or other stock-based incentives. Generally, RSU awards to nonemployee directors vest in full as of the next annual meeting of the Company’s stockholders following the date they are granted and are issued at a price of $0.Information concerning RSUs granted to nonemployee directors is as follows: Three Months Ended June 29, 2007 Number ofShares Weighted
